Exhibit 10.2

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (the “Third Amendment”) dated May 7,
2007, is by and among StoneMor GP LLC, a Delaware limited liability company (the
“General Partner”), StoneMor Partners L.P., a Delaware limited partnership (the
“Partnership”), StoneMor Operating LLC, a Delaware limited liability company
(the “Operating Company”), the Subsidiaries of the Operating Company set forth
on the signature page hereto (together with the Operating Company, each
individually a “Borrower” and collectively, the “Borrowers” and together with
the General Partner and the Partnership, each individually a “Credit Party” and
collectively, the “Credit Parties”), the lenders party hereto (the “Lenders”),
and Bank of America, N.A., successor by merger to Fleet National Bank, a
national banking association organized and existing under the laws of the United
States of America, as Administrative Agent for the benefit of the Lenders (in
such capacity, the “Administrative Agent”), as Collateral Agent for the benefit
of the Lenders and other Secured Creditors, as Swingline Lender and as Letter of
Credit Issuer.

BACKGROUND

A. Pursuant to that certain Credit Agreement entered into on September 20, 2004,
by and among the parties hereto, as amended by a First Amendment dated
November 12, 2004 and a Second Amendment dated September 28, 2006 (as amended,
modified or otherwise supplemented from time to time, the “Credit Agreement”),
the Lenders agreed, inter alia, to extend to the Borrowers (i) a revolving
credit facility in the maximum aggregate principal amount of Twelve Million Five
Hundred Thousand Dollars ($12,500,000), and (ii) an acquisition line in the
maximum aggregate principal amount of Twenty Two Million Five Hundred Thousand
Dollars ($22,500,000).

B. Borrowers have requested that the Lenders make certain amendments to the
Credit Agreement to provide for (i) a temporary increase of the revolving credit
facility to a maximum aggregate principal amount of up to Seventeen Million Five
Hundred Thousand Dollars ($17,500,000), and (ii) a corresponding temporary
decrease of the acquisition line.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.

(b) Additional Definitions. The following additional definitions are hereby
added to Section 1 of the Credit Agreement to read in its entirety as follows:

 



--------------------------------------------------------------------------------

“Adjustment Amount” means as of the date of the Third Amendment and prior to the
effective date of an Adjustment Notice, Three Million Dollars ($3,000,000), and
on and after the effective date of an Adjustment Notice, Five Million Dollars
($5,000,000).

“Adjustment Notice” means a written notice from the Borrowers delivered to the
Administrative Agent and the Lenders stating that (a) the Borrowers irrevocably
request that the Adjustment Amount be increased from $3,000,000 to $5,000,000,
(b) no Default or Event of Default has occurred and is continuing.

“Adjustment Period” means the period from the date of the Third Amendment,
through the earlier of (a) June 29, 2007, and (b) any date on which the
Agreement is amended and restated.

“Third Amendment” means the Third Amendment to this Agreement dated May 7, 2007.

2. Amendment to Schedule I. Schedule I is hereby amended and restated in its
entirety as “Amended and Restated Schedule I” attached to this Third Amendment,
so that, during the Adjustment Period the Total Revolving Loan Commitment is
increased by the Adjustment Amount and the Total Acquisition Loan Commitment is
decreased by the Adjustment Amount (in each case as such amount may be adjusted
pursuant to Section 3 hereof).

3. Adjustment Notice. Once during the Adjustment Period, the Borrowers may
deliver to the Administrative Agent and the Lenders an Adjustment Notice, which,
if no Default or Event of Default has occurred and is continuing or would result
therefrom, shall be effective as of the fifth (5th) Business Day following
delivery of such Adjustment Notice, whereupon the Adjustment Amount will be
increased in accordance with the definition of “Adjustment Amount”.

4. Amendment to Notes. Each Note is hereby deemed to be amended during the
Adjustment Period to reflect a maximum amount of the related Commitment as
adjusted in accordance with Section 2 to this Third Amendment; provided however,
that if, for any reason, at the end of the Adjustment Period the aggregate
outstanding principal amount of Revolving Loans of any Lender which, when added
to such Lender’s RL Percentage of the sum of (x) the Letter of Credit
Outstandings at such time (exclusive of Unpaid Drawings which are repaid with
the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) and (y) the aggregate principal amount of all
Swingline Loans then outstanding (exclusive of Swingline Loans which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans), is in excess of the Revolving Loan Commitment of
such Lender at such time, the maximum principal amount of such Lender’s Note
shall be deemed to include such excess amount until such excess amount has been
repaid in accordance with the Agreement.

5. Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent and the Lenders that, as to such Credit
Party:

 

-2-



--------------------------------------------------------------------------------

(a) Representations. Each of the representations and warranties of or as to such
Credit Party contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof;

(b) Power and Authority. (i) Such Credit Party has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Third Amendment and any other documents
which the Administrative Agent requires such Credit Party to deliver hereunder
(this Third Amendment and any such additional documents delivered in connection
with the Third Amendment are herein referred to as the “Third Amendment
Documents”); and (ii) all actions, corporate or otherwise, necessary or
appropriate for the due execution and full performance by such Credit Party of
the Third Amendment Documents have been adopted and taken and, upon their
execution, the Credit Agreement, as amended by this Third Amendment and the
other Third Amendment Documents will constitute the valid and binding
obligations of such Credit Party enforceable in accordance with their respective
terms, except as such enforcement may be limited by any Debtor Relief Law from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies;

(c) No Violation. The making and performance of the Third Amendment Documents
will not (i) contravene, conflict with or result in a breach or default under
any material applicable law, statute, rule or regulation, or any order, writ,
injunction, judgment, ruling or decree of any court, arbitrator or governmental
instrumentality, (ii) taking into account such consents as have been obtained in
connection with this Third Amendment, contravene, constitute a default under,
conflict or be inconsistent with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of any Credit Party pursuant to the
terms of any material indenture, mortgage, deed of trust, loan agreement, credit
agreement or any other agreement or instrument to which any Credit Party is a
party or by which it or any of its property or assets are bound or to which it
may be subject or (iii) contravene or violate any provision of the certificate
of incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of limited liability company, limited liability company agreement or
equivalent organizational document, as the case may be, any Credit Party;

(d) No Default. No Default or Event of Default has occurred and is continuing,
or will exist immediately after giving effect to this Third Amendment; and

(e) No Material Adverse Effect. No Material Adverse Effect has occurred since
December 31, 2005.

6. Conditions to Effectiveness of Amendment. This Third Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Administrative Agent:

 

-3-



--------------------------------------------------------------------------------

(a) Third Amendment. This Third Amendment, duly executed by the Credit Parties,
the Administrative Agent, the Collateral Agent and the Lenders and consented to
by the Purchasers;

(b) Other Fees and Expenses. Payment to the Administrative Agent and the
Lenders, in immediately available funds, of all amounts necessary to reimburse
the Administrative Agent and the Lenders for the reasonable out-of-pocket fees
and costs incurred by the Administrative Agent, including, without limitation,
all such fees and costs incurred by the Administrative Agent’s attorneys, in
connection with the preparation and execution of this Third Amendment and any
other Credit Document;

(c) Consent and Waivers. Copies of any consents or waivers necessary in order
for the Credit Parties to comply with or perform any of its covenants,
agreements or obligations contained in any agreement which are required as a
result of any Credit Party’s execution of this Third Amendment, if any; and

(d) Other Documents and Actions. Such additional agreements, instruments,
documents, writings and actions as the Administrative Agent may reasonably
request.

7. No Waiver; Ratification. The execution, delivery and performance of this
Third Amendment shall not (a) operate as a waiver of any right, power or remedy
of the Lenders under the Credit Agreement, any Credit Document or any Third
Amendment Document and the agreements and documents executed in connection
therewith or (b) constitute a waiver of any provision thereof. Except as
expressly modified hereby, all terms, conditions and provisions of the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed by the Credit Parties. Nothing contained
herein constitutes an agreement or obligation by the Administrative Agent or the
Lenders to grant any further amendments to any of the Credit Documents.

8. Acknowledgments. To induce the Administrative Agent and the Lenders to enter
into this Third Amendment, the Credit Parties acknowledge, agree, warrant, and
represent that:

(a) Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) The Credit
Documents are valid and enforceable against, and all of the terms and conditions
of the Credit Documents are binding on, the Credit Parties, except as such
enforcement may be limited by any Debtor Relief Law from time to time in effect
which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies; (ii) the liens and security interests
granted to the Administrative Agent, on behalf of the Lenders, by the Credit
Parties pursuant to the Credit Documents are valid, legal and binding, properly
recorded or filed and first priority perfected liens and security interests
subject only to Permitted Encumbrances, and such liens and security interests
will continue to secure all Loans and other Obligations, including those made
under the Commitments adjusted by this Third Amendment; and (iii) the Credit
Parties hereby waive any and all defenses, set-offs and counterclaims which
they, whether jointly or severally,

 

-4-



--------------------------------------------------------------------------------

may have or claim to have against the Administrative Agent and the Lenders as of
the date hereof.

(b) No Waiver of Existing Defaults. Nothing in this Third Amendment nor any
communication between the Administrative Agent, any Lender, any Credit Party or
any of their respective officers, agents, employees or representatives shall be
deemed to constitute a waiver of (i) any Default or Event of Default arising as
a result of the foregoing representation proving to be false or incorrect in any
material respect; or (ii) any rights or remedies which the Administrative Agent
or the Lenders have against any Credit Party under the Credit Agreement or any
other Credit Document and/or applicable law, with respect to any such Default or
Event of Default arising as a result of the foregoing representation proving to
be false or incorrect in any material respect.

9. Binding Effect. This Third Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

10. Governing Law. This Third Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

11. Headings. The headings of the sections of this Third Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Third
Amendment.

12. Counterparts. This Third Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original.

[Remainder of Page Intentionally Left Blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Third Amendment to Credit Agreement as of the date
first above written.

 

 

BANK OF AMERICA, N.A., successor by merger to Fleet National Bank, in its
various capacities as set forth above By:        Kenneth G. Wood, Senior Vice
President   SOVEREIGN BANK, as a Lender By:        Karl F. Schultz, Vice
President   COMMERCE BANK, N.A., as a Lender By:        Peter L. Davis, Senior
Vice President Credit Parties   STONEMOR GP LLC By:        William R. Shane,
Executive Vice President  

STONEMOR PARTNERS L.P.

By:  STONEMOR GP LLC

        its General Partner

By:        William R. Shane, Executive Vice President   STONEMOR OPERATING LLC
By:        William R. Shane, Executive Vice President

 

-6-



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC    Green Lawn Memorial Park LLC    Osiris Holding of
Rhode Island LLC    StoneMor Kansas LLC Alleghany Memorial Park Subsidiary, Inc.
   Green Lawn Memorial Park Subsidiary LLC    Osiris Holding of Rhode Island
Subsidiary, Inc.    StoneMor Kansas Subsidiary LLC Altavista Memorial Park LLC
   Henlopen Memorial Park LLC    Osiris Management, Inc.    StoneMor Kentucky
LLC Altavista Memorial Park Subsidiary, Inc.    Henlopen Memorial Park
Subsidiary, Inc.    Osiris Telemarketing Corp.    StoneMor Kentucky Subsidiary
LLC Arlington Development Company    Henry Memorial Park LLC    Perpetual
Gardens.Com, Inc.    StoneMor Michigan LLC Augusta Memorial Park Perpetual Care
Company    Henry Memorial Park Subsidiary, Inc.    The Prospect Cemetery LLC   
StoneMor Michigan Subsidiary LLC Bedford County Memorial Park LLC    J.V. Walker
LLC    The Prospect Cemetery Subsidiary LLC    StoneMor Missouri LLC Bedford
County Memorial Park Subsidiary LLC    J.V. Walker Subsidiary LLC    Prospect
Hill Cemetery LLC    StoneMor Missouri Subsidiary LLC Bethel Cemetery
Association    Juniata Memorial Park LLC    Prospect Hill Cemetery Subsidiary
LLC    StoneMor North Carolina LLC Beth Israel Cemetery Association of
Woodbridge, New Jersey    Juniata Memorial Park Subsidiary LLC    PVD
Acquisitions LLC    StoneMor North Carolina Funeral Services, Inc. Birchlawn
Burial Park LLC    KIRIS LLC    PVD Acquisitions Subsidiary, Inc.    StoneMor
North Carolina Subsidiary LLC Birchlawn Burial Park Subsidiary, Inc.    KIRIS
Subsidiary, Inc.    Riverside Cemetery LLC    StoneMor Oregon LLC Blue Ridge
Memorial Gardens LLC    Lakewood/Hamilton Cemetery LLC    Riverside Cemetery
Subsidiary LLC    StoneMor Oregon Subsidiary LLC Blue Ridge Memorial Gardens
Subsidiary LLC    Lakewood/Hamilton Cemetery Subsidiary, Inc.    Riverview
Memorial Gardens LLC    StoneMor Pennsylvania LLC Butler County Memorial Park
LLC    Lakewood Memory Gardens South LLC    Riverview Memorial Gardens
Subsidiary LLC    StoneMor Pennsylvania Subsidiary LLC Butler County Memorial
Park Subsidiary, Inc.    Lakewood Memory Gardens South Subsidiary, Inc.   
Rockbridge Memorial Gardens LLC    StoneMor Washington, Inc. Cedar Hill Funeral
Home, Inc.    Laurel Hill Memorial Park LLC    Rockbridge Memorial Gardens
Subsidiary Company    StoneMor Washington Subsidiary LLC Cemetery Investments
LLC    Laurel Hill Memorial Park Subsidiary, Inc.    Rolling Green Memorial Park
LLC    Sunset Memorial Gardens LLC Cemetery Investments Subsidiary, Inc.   
Laurelwood Cemetery LLC    Rolling Green Memorial Park Subsidiary LLC    Sunset
Memorial Gardens Subsidiary, Inc. Cemetery Management Services, L.L.C.   
Laurelwood Cemetery Subsidiary LLC    Rose Lawn Cemeteries LLC    Sunset
Memorial Park LLC Cemetery Management Services of Mid-Atlantic States, L.L.C.   
Laurelwood Holding Company    Rose Lawn Cemeteries Subsidiary, Incorporated   
Sunset Memorial Park Subsidiary, Inc. Cemetery Management Services of Ohio,
L.L.C.    Legacy Estates, Inc.    Roselawn Development LLC    Temple Hill LLC
Cemetery Management Services of Pennsylvania, L.L.C.    Locustwood Cemetery
Association    Roselawn Development Subsidiary Corporation    Temple Hill
Subsidiary Corporation Chartiers Cemetery LLC    Loewen [Virginia] LLC   
Russell Memorial Cemetery LLC    Tioga County Memorial Gardens LLC Chartiers
Cemetery Subsidiary LLC    Loewen [Virginia] Subsidiary, Inc.    Russell
Memorial Cemetery Subsidiary, Inc.    Tioga County Memorial Gardens Subsidiary
LLC Clover Leaf Park Cemetery Association    Lorraine Park Cemetery LLC   
Shenandoah Memorial Park LLC    Tri-County Memorial Gardens LLC CMS West LLC   
Lorraine Park Cemetery Subsidiary, Inc.    Shenandoah Memorial Park Subsidiary,
Inc.    Tri-County Memorial Gardens Subsidiary LLC CMS West Subsidiary LLC   
Melrose Land LLC    Southern Memorial Sales LLC    Twin Hills Memorial Park and
Mausoleum LLC Columbia Memorial Park LLC    Melrose Land Subsidiary LLC   
Southern Memorial Sales Subsidiary, Inc.    Twin Hills Memorial Park and
Mausoleum Subsidiary LLC Columbia Memorial Park Subsidiary, Inc.    Modern Park
Development LLC    Springhill Memory Gardens LLC    The Valhalla Cemetery
Company LLC The Coraopolis Cemetery LLC    Modern Park Development Subsidiary,
Inc.    Springhill Memory Gardens Subsidiary, Inc.    The Valhalla Cemetery
Subsidiary Corporation The Coraopolis Cemetery Subsidiary LLC    Morris Cemetery
Perpetual Care Company    Star City Memorial Sales LLC    Virginia Memorial
Service LLC Cornerstone Family Insurance Services, Inc.    Mount Lebanon
Cemetery LLC    Star City Memorial Sales Subsidiary, Inc.    Virginia Memorial
Service Subsidiary Corporation Cornerstone Family Services of New Jersey, Inc.
   Mount Lebanon Cemetery Subsidiary LLC    Stephen R. Haky Funeral Home, Inc.
   WNCI LLC Cornerstone Family Services of West Virginia LLC    Mt. Airy
Cemetery LLC    Stitham LLC    W N C Subsidiary, Inc. Cornerstone Family
Services of West Virginia Subsidiary, Inc.    Mt. Airy Cemetery Subsidiary LLC
   Stitham Subsidiary, Incorporated    Westminster Cemetery LLC Cornerstone
Funeral and Cremation Services LLC    Oak Hill Cemetery LLC    StoneMor Alabama
LLC    Westminster Cemetery Subsidiary LLC Covenant Acquisition LLC    Oak Hill
Cemetery Subsidiary, Inc.    StoneMor Alabama Subsidiary, Inc.    Wicomico
Memorial Parks LLC Covenant Acquisition Subsidiary, Inc.    Osiris Holding
Finance Company    StoneMor Colorado LLC    Wicomico Memorial Parks Subsidiary,
Inc. Crown Hill Cemetery Association    Osiris Holding of Maryland LLC   
StoneMor Colorado Subsidiary LLC    Willowbrook Management Corp. Eloise B. Kyper
Funeral Home, Inc.    Osiris Holding of Maryland Subsidiary, Inc.    StoneMor
Georgia LLC    Woodlawn Memorial Gardens LLC Glen Haven Memorial Park LLC   
Osiris Holding of Pennsylvania LLC    StoneMor Georgia Subsidiary, Inc.   
Woodlawn Memorial Gardens Subsidiary LLC Glen Haven Memorial Park Subsidiary,
Inc.    Osiris Holding of Pennsylvania Subsidiary LLC    StoneMor Illinois LLC
   Woodlawn Memorial Park LLC             StoneMor Illinois Subsidiary LLC   
Woodlawn Memorial Park Subsidiary LLC  

By:  ____________________________________

        William R. Shane, Executive Vice President for each of the above-named
Credit Parties

 

- 7 -



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF NOTEHOLDERS

The undersigned, each by its elected officer duly authorized as of the date set
forth below, having previously executed and delivered an Intercreditor
Agreement, as defined in the Credit Agreement (the “Credit Agreement”) being
amended by this Third Amendment (the “Third Amendment”), does hereby consent and
agree to the above terms and conditions of this Third Amendment, including,
without limitation, specifically as to Sections 2 and 3 of the Third Amendment
adjusting the amounts of the Total Revolving Loan Commitment and the Total
Acquisition Loan Commitment, and, notwithstanding any restriction in the Note
Purchase Documents (including Section 10.4(i) of the Note Purchase Agreement) or
the Intercreditor Agreement, consents to any increase in the aggregate
outstanding principal amount of Revolving Credit Loans, so long as the aggregate
outstanding principal amount of all Loans does not exceed $37,500,000.
Capitalized terms used above, but not defined, shall have the meanings given to
such terms in the Credit Agreement.

 

SFT I, Inc. By:     

Name:

Title:

 

 

PRUDENTIAL RETIREMENT

INSURANCE AND ANNUITY COMPANY

By:   Prudential Investment Management, Inc., as Investment Manager By:     

Name:

Title:

 

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

By:     

Name:

Title:

 

Dated this May     , 2007

 

-8-



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF LENDERS AND COMMITMENTS

A. At any time prior to or after the Adjustment Period, and subject to
additional adjustments pursuant to Sections 2.13, 4.2, 4.3, 11 and/or 13.7 of
the Agreement, the Lenders and Commitments shall be as follows.

 

Lender

   Revolving Loan Commitment    Acquisition Loan Commitment

Bank of America, N.A.

   $ 5,357,142.86    $ 9,642,857.14

Sovereign Bank

   $ 3,571,428.57    $ 6,428,571.43

Commerce Bank, N.A.

   $ 3,571,428.57    $ 6,428,571.43

Total

   $ 12,500,000    $ 22,500,000

B. At any time during the Adjustment Period, prior to the effective date of any
Adjustment Notice, and subject to additional adjustments pursuant to Sections
2.13, 4.2, 4.3, 11 and/or 13.7 of the Agreement, the Lenders and Commitments
shall be as follows.

 

Lender

   Revolving Loan Commitment    Acquisition Loan Commitment

Bank of America, N.A.

   $ 6,642,857.14    $ 8,357,142.84

Sovereign Bank

   $ 4,428,571.43    $ 5,571,428.58

Commerce Bank, N.A.

   $ 4,428,571.43    $ 5,571,428.58

Total

   $ 15,500,000    $ 19,500,000

C. At any time during the Adjustment Period, on and after the effective date of
any Adjustment Notice, and subject to additional adjustments pursuant to
Sections 2.13, 4.2, 4.3, 11 and/or 13.7 of the Agreement, the Lenders and
Commitments shall be as follows.

 

Lender

   Revolving Loan Commitment    Acquisition Loan Commitment

Bank of America, N.A.

   $ 7,500,000    $ 7,500,000

Sovereign Bank

   $ 5,000,000    $ 5,000,000

Commerce Bank, N.A.

   $ 5,000,000    $ 5,000,000

Total

   $ 17,500,000    $ 17,500,000

 

-9-